


Forge, Inc
Suite 610-375 water Street
Vancouver, B.C. V6B 5C6
Canada
July 9, 2003.


Cryotherm, Inc.
2934-1/2 Beverly Glen Circle
Suite 301
Bel Air, CA
90210


Attention: Mr Lawrence Shultz


Re:     Letter of Intent (“LOI”) to purchase all of the Shares of Cryotherm,
Inc. ("Cryotherm") by Forge, Inc. ("Forge")
 
     ( Note: "Cryotherm, Inc. to be all companies, projects, etc outlined in
Cryotherm Energy Executive Summary)


Dear Mr. Schultz:
 
 

This Letter of Intent will confirm our recent discussions and negotiations
concerning Forge's interest in acquiring all of the issued and outstanding
shares of Cryotherm upon the terms and conditions as generally described herein.
Forge, a Delaware corporation is prepared to enter into an agreement providing
for an exchange (the “Exchange”) of 100% of the outstanding Common Stock of
Cryotherm for shares of Forge Common Stock.
 
Cryotherm is a Delaware incorporated company, in good standing with all
regulatory agencies. Cryotherm has represented itself to Forge as being a leader
in the development of clean energy technologies. In connection with the business
of Cryotherm, a copy of the Executive Summary outlining the business and
operations of Cryotherm is attached to this letter as Schedule A.
 
Cryotherm represents that its current and long term liabilities, as at May 30,
2003, total not more than $825,000 USD and that its total current assets total
not less than $125,000 USD. The current financial statements of Cryotherm are
attached to this letter as Schedule B. These statements will be in audited form
prior to closing. Attached, as Schedule C is a current summary of current
outstanding loans to Cryotherm as of June 30, 2003.
 
Both Forge and Cryotherm will take all necessary corporate action and obtain all
necessary regulatory, Board of Director and Shareholder approvals required to
affect the sale of the shares of Cryotherm to Forge.
 
/s/ Lawrence Schultz   /s/  Dan Hunter  /s/  Jim MacKenzie
 
 
 

       

--------------------------------------------------------------------------------

 

 
 
 
 
In addition to any conditions precedent contained above or elsewhere in this
Agreement, this Letter of Intent is subject to the execution of formal
documentation ( the " Share Purchase Agreement"), which will be prepared by
counsel for both companies. All necessary approvals including Shareholder
approval, shall be obtained, final documentation executed and the transaction
closed by September 30, 2003 (the "Closing Date").


The parties agree as follows:


1.  As of today, Forge is a Delaware corporation in good standing with the
Secretary of State for the State of Delaware, having either been originally
chartered in Delaware or having effected a valid change of registered domicile
in compliance with all rules (if any) of the original charter jurisdiction, the
State of Delaware and the National Association of Securities Dealers. The
present capitalization of Forge consists of 18 million (18,000,000) authorized
shares of common stock at a par value of $0.001 per share of which 519,751 are
issued and outstanding and two million (2,000,000) authorized preferred shares
of which none are issued. As of today, there are no employee stock option plans,
which have been approved by the Board of Directors of Forge or offered to the
directors, officers, employees, or consultants of Forge.


2.    The Agreement shall provide that immediately prior to the Closing,
subsequent to any share issuances herein, subject to obtaining approval of
Forge’s shareholders, compliance with applicable laws, and such other conditions
as are contained in the Agreement, Forge will (a) cause its State of
Incorporation to be changed to the State of Nevada; (b) split it’s issued shares
in the State of Nevada on a 3 new for 1 old basis; (c) authorize ( increase) its
authorized Common Stock at 100,000,000 shares; (b) change the name of Forge in
the State of Nevada to “Global Cogen, Inc.” or other name acceptable between the
parties.


3.    As soon as it is reasonably practical after execution of this Letter of
Intent the parties will cause to be prepared and will negotiate in good faith, a
formal Share Purchase Agreement, which shall be satisfactory in all respects to
counsel for both Forge and Cryotherm, and which shall contain the terms and
conditions set forth in this Letter of Intent and such other representations,
warranties, covenants, terms, conditions and releases customarily contained in a
typical share purchase agreement including, without limitation:


(a)   reciprocal representations and warranty that the respective Financial
Statements of Forge and Cryotherm were prepared in accordance with generally
accepted accounting principles applied on a basis consistent with prior years
and are accurate and true and present fairly and accurately the financial
condition and position of Forge and Cryotherm respectively;
 
 
 
/s/ Lawrence Schultz   /s/  Dan Hunter  /s/  Jim MacKenzie
________________________________________________________________________________________________________________________
2
 

       

--------------------------------------------------------------------------------

 

 

 
(b)     a reciprocal representation and warranty that there are no law suits
pending or threatened and that all tax returns have been filed and taxes and
withholding taxes paid and there are no outstanding claims or liabilities,
contingent or otherwise, including any tax claims and liabilities except those
set forth in the relevant Financial Statement and those incurred in the normal
course of business since the date of the relevant Financial Statement;
 
(c)     a reciprocal representation and warranty that the respective assets of
Forge and Cryotherm are in good operating condition and a good state of
maintenance and repair, normal wear and tear excluded, and are free and clear of
all liens, charges and encumbrances except as otherwise expressly disclosed in
the Share Purchase Agreement.
 
(d)    reciprocal representations and warranties regarding Forge and
Cryotherm's:
(i)   material contracts;
(ii)    licenses and permits;
(iii)     insurance coverages;
(iv)    compliance with laws; and
(v)   labour and employment matters, including employment contracts, collective
agreements and pension and benefits obligations.
 
All representations and warranties shall survive the closing to the extent that
representations and warranties are made by Forge and Cryotherm.


4.  As of today, Cryotherm is a Delaware corporation in good standing with the
Secretary of State for the State of Delaware, having either been originally
chartered in Delaware or having effected a valid change of registered domicile
in compliance with all rules (if any) of the original charter jurisdiction to
the State of Delaware. The present capitalization of Cryotherm consists of 50
million (50,000,000) authorized shares of common stock at a par value of $0.001
per share of which 27,000,000 are issued and outstanding. As of today’s date,
there are 9,000,000 Cryotherm Share Purchase options outstanding at exercise
prices ranging from $.10 to $.20 each. No other stock option plans have been
approved by the Board of Directors of Cryotherm or offered to the directors,
officers, employees, or consultants of Cryotherm.


5.  At the Closing, all of the shareholders of Cryotherm shall exchange 100% of
the outstanding shares of Cryotherm Common Stock, (presently 27,000,000 shares),
for 6,333,333 restricted shares of Forge Common Stock. Also, at the Closing, all
of the outstanding Cryotherm Share Purchase Options (presently 9,000,000) shall
exchange 100% of these options for 2,000,000 Forge share purchase warrants
exercisable at $.30 into restricted shares of Forge Common Stock. It is the
express understanding of the parties that following completion of the foregoing
transactions, Cryotherm will
 
 
 
/s/ Lawrence Schultz   /s/  Dan Hunter  /s/  Jim MacKenzie
________________________________________________________________________________________________________________________
3
 
 

       

--------------------------------------------------------------------------------

 

 
 
 
 
     be a wholly owned subsidiary of Forge. This Section 5 presumes acceptance
by all of the shareholders of Cryotherm and is subject to Section 13
     of this Letter of Intent.


6.  As a Closing condition of Cryotherm in the Share Purchase Agreement and to
accommodate this transaction, Mr. Dan Hunter a Director of Forge, his personal
holding company, Camino Enterprises Ltd (Camino) and certain other creditors and
assignees agree to reduce the debt owing to them by Forge by a total of $333,333
USD by way of a $.10 per share Private Placement debt conversion for 3,333,333
(or 9,999,999 post 3:1 forward split) restricted common shares of Forge.


7.  As a condition of closing, the incorporating state of Forge will be changed
to the State of Nevada by way of a process to be outlined in the Purchase
Agreement. During this change to the State of Nevada, the companies shares must
be forward split on a 3 new for 1 old basis so the original Forge shareholders
would then have 1,559,223 shares (519,751 post split) and the debt conversion
outlined in #6 above would equal 9,999,999 shares ( 3,333,333 post split). The
shareholders of Cryotherm after this split will then effectively receive
19,000,000 common restricted shares and 6,000,000 Share Purchase Warrants
exercisable at $.10 into common restricted shares of the Nevada Company. At that
time the Nevada company will have 30,559,251 common shares and 6,000,000 share
purchase warrants issued. The Nevada company’s new name will be Global CoGen,
Inc. or other name acceptable between the parties hereto.


8.  As of today, Forge is publicly traded on the Over-the-Counter Bulletin Board
(“OTCBB”), which is administered and managed by the NASD, under the ticker
symbol of “FRGA.OB”. As of today, Forge has not received and does not know of
any Notice of Suspension from the NASD concerning its trading on the OTCBB. As
of today, Forge is a fully reporting company with the United States Securities &
Exchange Commission (the“SEC”) and is current in all of its filings with the
SEC, including having filed a 10-KSB for the fiscal year ended December 31, 2002
and a 10-QSB for the period ending March 31, 2003. There have been no material
changes in the public representations and disclosures of Forge since it’s filing
of its most recent 10-QSB with the Securities and Exchange Commission.


9.  It is acknowledged that prior to the Closing Date, Forge will use its best
efforts to arrange a minimum of $2,000,000 in new capital for the businesses and
obligations of Forge, Forge's existing subsidiaries (Ignite and Forge Marketing)
and Cryotherm pursuant to one or more private or public placements and pursuant
to an agreed upon Use of Proceeds to be included in the Purchase Agreement.
Closing is subject to this $2,000,000 financing being completed prior to the
Closing Date.


10.    As soon as is reasonably practical after execution of this Letter of
Intent, each of the parties shall provide the other and their representatives
such  access to their respective books, records and operating facilities as may
be necessary to enable:
 
 
/s/ Lawrence Schultz   /s/  Dan Hunter  /s/  Jim MacKenzie
________________________________________________________________________________________________________________________
4
 

       

--------------------------------------------------------------------------------

 

 
 
a.  Forge to assess and to conduct due diligence with respect to the business,
the operations and liabilities of Cryotherm and the condition of its assets.


b.  Cryotherm to assess and to conduct due diligence with respect to the
business, the operations and liabilities of Forge and the condition of its
assets.


11.    The Share Purchase Agreement shall include customary conditions to
closing including without limitation, conditions;


(a)   in favour of Forge that all the representations and warranties of
Cryotherm shall be true and that Cryotherm shall have performed all of these
covenants set forth in the Share Purchase Agreement by the Closing Date; and
 
(b)    in favour of Cryotherm that all the representations and warranties of
Forge shall be true and that Forge shall have performed all of these covenants
set forth in the Share Purchase Agreement by the Closing Date; and
 
(c)   in favour of all parties that the parties shall have obtained all permits,
authorizations or consents of any government authorities required prior to
consummation of the transactions contemplated hereby; and
 
(d)    in favour of Forge that Forge shall have satisfied in all respects as to
its due diligence inquiries of Cryotherm; and
 
(e)    in favour of Cryotherm that Cryotherm shall have satisfied in all
respects as to its due diligence inquiries of Forge.


12.    Each of the undersigned agrees to hold in confidence all information
obtained in conducting such assessment and due diligence investigations.


13.   Forge will not be obligated to offer to exchange its shares for shares of
Cryotherm to any Cryotherm Shareholder who is not an Accredited Investor (as the
term "Accredited Investor" is defined in Section 2(15) of the Securities Act of
1933, as amended, and Rule 501 of Regulation D promulgated thereunder). Forge’s
obligation to complete the acquisition of Cryotherm will be conditional upon
shareholders of Cryotherm holding not less than 95% of the outstanding shares of
Cryotherm having accepted Forge’s offer on the terms and subject to the
conditions of the Share Purchase Agreement.


14.  Forge and Cryotherm shall deliver to the other as soon as possible and in
any event prior to the Closing Date, their most recent financial statements for
their most recent financial period or such other financial periods as may be
applicable (collectively the "Financial Statements"). Cryotherm acknowledges
that within 30 days of acceptance of this LOI, Cryotherm will prepare and supply
audited financial statements of their
 
 
/s/ Lawrence Schultz   /s/  Dan Hunter  /s/  Jim MacKenzie
________________________________________________________________________________________________________________________
5
 
 

       

--------------------------------------------------------------------------------

 

 
 
 
       most recent financial period for purposes of obtaining any necessary
regulatory approvals of this transaction.


15.    The Parties desire that the Acquisition shall constitute a tax-free
exchange of common stock of Forge for common stock of Cryotherm and a
"reorganization" within the meaning of Section 368(a)(1)(B) of the U.S. Tax
Code.    


16.   Contemporaneously with the Closing, the existing (2) directors of Forge
shall cause to be elected to Forge's Board of Directors (2) nominees designated
by Cryotherm. Subsequent to closing and completion of the minimum financing
outlined in #9 above, one or more of the current directors may resign and in any
event will co-operate with appointing additional Cryotherm nominees to the
board. This process to be detailed in the Share Purchase Agreement.


17.   So long as this Letter of Intent remains in force, both Forge and
Cryotherm shall conduct their respective businesses in the ordinary course and,
unless disclosed in the Share Purchase Agreement, will not enter into any other
new negotiations or solicit any other person, firm or corporation or inquiries
or proposals relating to the disposition of their respective business, assets,
shares or membership interests except that the membership interests of Forge and
shares of Forge may be transferred among existing members or shareholders, as
the case may be.
 
18.   Except as required by applicable regulatory authorities, no other
announcement with respect to this Letter of Understanding or the transactions
contemplated herein will be made by either party hereto without the prior
written approval of the other party provided that this requirement will not
apply to any announcement required to comply with laws pertaining to timely
disclosure but the party required to disclose must consult with the other party
in advance of such disclosure.
 
19.   Each of the parties will bear the fees and disbursements of the lawyers,
accountants and consultants engaged by them respectively and all other expenses
incurred by them respectively in connection with the proposed share purchase.
There are no brokerage fees, commissions or other amounts payable with respect
to the proposed share purchase save and except for a finders fee payable to that
person or entity which introduced Forge to Cryotherm, or that person or entity's
lawful nominee. Any such payment is to be included in the final Share Purchase
Agreement.
 
20.   This Letter of Intent may be executed in several counterparts each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.
 
21.   This is a Letter of intent, which represents only the current thinking of
the parties with respect to certain of the major issues relating to the proposed
transaction, and will be superseded by the formal Share Purchase Agreement.
 
22.   If a formal Share Purchase Agreement has not been executed on or before
July 18, 2003, then this Letter of Intent shall terminate unless extended by
mutual agreement.
 
 
 
 
/s/ Lawrence Schultz   /s/  Dan Hunter  /s/  Jim MacKenzie
________________________________________________________________________________________________________________________
6
 
 

       

--------------------------------------------------------------------------------

 

 
 
 
 
23.   The foregoing represents the current thinking of the parties only and does
not represent a binding agreement or an agreement in principal and as such the
parties agree that no news release or other disclosure to any third party will
be made in any case whatsoever until such time as a definitive agreement has
been executed by the parties, an 8K concerning this agreement has been filed
with the regulatory authorities or such disclosure is mandated by the regulatory
authorities.
 
24.   By executing and returning the copy of this letter Agreement, the parties
agree that through July 18, 2003, neither party nor their respective
representatives will (a) take any action to negotiate, promote, encourage or
facilitate (including providing any information to any third party) any
transaction which is inconsistent with this Letter of Intent, or (b) disclose
the transactions proposed in this Letter of Intent or any of its terms to any
third party other than on a strictly need-to-know basis.
 
25.   This Letter of Intent shall be governed by and construed in accordance
with the laws of the State of Delaware.


You will no doubt appreciate the synergy created by combining Forge with the
business of Cryotherm. We look forward to continuing our discussions towards
finalizing an agreement. Please indicate your acceptance and approval of this
Letter of Intent and confirm that it outlines our basic guideline to proceed by
signing the attached copy of this Letter of intent and returning to us no later
than July 10, 2003 in order that we may proceed with due diligence and the
preparation of the Share Purchase Agreement.
 
Yours Sincerely,
 
FORGE, INC.
 
Per:    /s/ Dan Hunter
   _________________________________
Dan Hunter
 

 
Per:    /s/ Jim MacKenzie
            _________________________________
Jim MacKenzie


AGREED TO THIS 10 DAY OF July , 2003.


CRYOTHERM, INC.
 
Per:    /s/ Lawrence Shultz
_________________________________
Lawrence Shultz


 
 
________________________________________________________________________________________________________________________
7